         Case 5:18-cv-00552-HE Document 24 Filed 01/03/19 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

1.     PAULINE DANNA,                             )
                                                  )
                     Plaintiff,                   )
v.                                                )      CIV-18-552-HE
                                                  )
1.     HUDIBURG CHEVROLET, LLC,                   )
       and                                        )
2.     HUDIBURG AUTO GROUP, INC.,                 )
                                                  )      JURY TRIAL DEMANDED
                     Defendants.                  )      ATTORNEY LIEN CLAIMED

            JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Fed.R.Civ.P. 41 (a)(1)(A)(ii) of the Federal Rules of Civil Procedure, the

Plaintiff, Pauline Danna, hereby stipulates with the Defendants, Hudiburg Chevrolet, LLC

and Hudiburg Auto Group, Inc., that her claims in the above styled and numbered action shall

be dismissed with prejudice. The parties shall bear their own costs and attorney fees.

       RESPECTFULLY SUBMITTED THIS 3rd DAY OF JANUARY, 2019.

                                          s/Shannon C. Haupt
                                          Jana B. Leonard, OBA # 17844
                                          Shannon C. Haupt, OBA #18922
                                          LEONARD & ASSOCIATES, P.L.L.C.
                                          8265 S. Walker
                                          Oklahoma City, OK 73139
                                          Tele: 405-239-3800 Fax: 405-239-3801
                                          leonardjb@leonardlaw.net
                                          haupts@leonardlaw.net
                                          Counsel for Plaintiff




                                             1
Case 5:18-cv-00552-HE Document 24 Filed 01/03/19 Page 2 of 2



                           s/ Jason L. Callaway
                           (Signed with permission)
                           J. Christopher Davis, OBA #16639
                           Kari A. Deckard, OBA #30735
                           Jason L. Callaway, OBA #31958
                           JOHNSON & JONES, P.C.
                           Two Warren Place
                           6120 South Yale, Suite 500
                           Tulsa, Oklahoma 74136
                           Tele: 918-584-6644 Fax: 888-789-0940
                           cdavis@johnson-jones.com
                           kdeckard@johnson-jones.com
                           jcallaway@johnson-jones.com
                           Counsel for Defendants




                             2
